JUSTICE RICE
delivered the Opinion of the Court.
¶1 S.Z. (Father) and D.C. (Mother) appeal from the order entered by the Eighth Judicial District Court, Cascade County, granting the Department of Public Health and Human Services (the Department) permanent legal custody, and terminating both parents’ rights in their two minor children. We affirm.
¶2 The following issues are dispositive on appeal:
¶3 Did the District Court abuse its discretion in granting the Department’s motion for a protective order against Mother’s discovery requests?
¶4 Did the District Court err in failing to bifurcate the adjudicatory and dispositional hearings?
¶5 Did Father receive ineffective assistance of counsel by his counsel's failure to object to the District Court’s failure to bifurcate the adjudicatory and dispositional proceedings?
*478FACTUAL AND PROCEDURAL BACKGROUND
¶6 Father and Mother are the biological parents of two youths: S.C. and L.Z. On October 3,2002, the Department petitioned for temporary investigative authority (TLA) and emergency protective services due to a concern that the parents were using methamphetamine. The Department notified the District Court that the matter involved the Indian Child Welfare Act (ICWA), 25 U.S.C. §1901-1923, and three tribes were notified of the proceedings. On October 16, 2002, the District Court ordered emergency services and TIA.
¶7 At the October 29, 2002, show cause hearing, the District Court heard testimony from Department social worker, Erin Griebel-Heidt (Griebel-Heidt), and ICWA expert, Tobe Whitaker (Whitaker). Griebel-Heidt testified that she was assigned to investigate the welfare of the children after the Department received a report that the parents were using methamphetamine, and also because the children were drawing pictures of drug paraphernalia. Whitaker testified that drug use was inconsistent with traditional Indian culture and that it was proper for the children to have been removed. The District Court issued an order concluding that, by clear and convincing evidence, ‘the children have suffered exposure to unreasonable risk and are in danger of abuse or neglect, and are in danger of serious emotional or physical harm if returned to the home at this time.” Consequently, the District Court granted the Department’s TIA request for ninety days and found the children’s current placement appropriate. The District Court also noted in its order that no tribe had indicated an intention to intervene or assume jurisdiction in the action.
¶8 On January 23, 2003, the Department petitioned to continue its emergency services, adjudicate the children as youths in need of care, and requested temporary legal custody. The District Court held an adjudicatory hearing on February 11,2003, and took judicial notice of the entirety of the proceedings held on October 29, 2002, which included testimony from Mother, Whitaker, and Griebel-Heidt. The District Court granted the parents thirty days to move for reconsideration of the District Court’s reliance on testimony from the show cause hearing. The parents did not seek reconsideration.
¶9 However, on February 19, 2003, Mother filed a motion to dismiss which alleged, among other things, that, at the adjudicatory hearing, the District Court had improperly taken judicial notice of testimony entered in the earlier show cause hearing. The District Court denied Mother’s motion to dismiss on May 1,2003, concluding that there was sufficient additional evidence to sustain its findings beyond the *479testimony judicially noticed from the show cause hearing, and noted that it did not specifically rely on the earlier testimony in its findings.
¶10 On February 19, 2003, the District Court issued an order adjudicating the children as youths in need of care, and granted the Department temporary legal custody for six months. The District Court concluded that mere use of methamphetamine was sufficient to establish that the children were in danger of abuse or neglect, and that the parents’ failure to stop using drugs also warranted the finding that the children were youths in need of care.
¶11 On February 20, 2003, the Department moved for a protective order against discovery submitted by Mother on February 12, 2003, which included interrogatories and requests for admissions and production. The District Court granted the Department’s request for a protective order on March 6, 2003.
¶12 On June 3, 2003, the District Court held a dispositional hearing and approved the children’s current placement, transferred temporary legal custody to the Department, and ordered the parents to complete treatment plans. Thereafter the District Court held a review hearing and granted the Department’s request for an extension of temporary legal custody for six months, to which counsel for both parents agreed. On December 22, 2003, after the parties had stipulated to a permanency plan, the District Court approved the permanency plan.
¶13 On February 17,2004, the Department filed a petition requesting permanent legal custody and termination of parental rights. In the petition, the Department alleged that the children were in out-of-home placement for longer than one year, and that § 41-3-604, MCA, recognizes a child’s need for permanency, which allows a district court to terminate parental rights based on the length of time the child is in care. The Department also alleged that the parents failed to fully comply with the court-ordered treatment plan.
¶14 At the May 20, 2004, hearing on the petition for termination of parental rights, the District Court determined that the evidence established, beyond a reasonable doubt, that the parents did not complete their treatment plans-specifically that they did not refrain from drug use, did not cooperate with the Department, and did not meet the drug treatment requirements.1 Moreover, the District Court *480concluded that custody with the parents would likely result in serious emotional damage to the children and, therefore, termination was in the children’s best interests.
¶15 Mother and Father filed separate notices of appeal on June 2, 2004, and likewise filed separate briefs on appeal to this Court.
STANDARD OF REVIEW
¶16 The standard of review concerning a district court’s ruling on a discovery matter is whether the district court abused its discretion. Hawkins v. Harney, 2003 MT 58, ¶ 17, 314 Mont. 384, ¶ 17, 66 P.3d 305, ¶ 17. In general, the District Court is in the best position to determine good faith discovery efforts. Marie Deonier & Assoc. v. Paul Revere Life Ins. Co., 2004 MT 297, ¶ 70, 323 Mont. 387, ¶ 70, 101 P.3d 742, ¶ 70.
¶17 In reviewing a district court’s conclusions of law, we determine whether they are correct. In re D.B., 2004 MT 371, ¶ 30, 325 Mont. 13, ¶ 30, 103 P.3d 1026, ¶ 30.
DISCUSSION
¶18 Did the District Court abuse its discretion in granting the Department’s motion for protective order against Mother’s discovery requests?
¶19 Mother argues that the District Court abused its discretion in granting the State’s request for a protective order from her discovery requests, which included requests for admission, interrogatories, and requests for production. Mother claims that the State’s protective order deprived her of protection against potential “surprise” witnesses and exposed her counsel to ineffective assistance of counsel claims. Mother notes that other jurisdictions have determined that the failure to pursue actual discovery is a waiver of any objection to “surprise” testimony, and that such failure constitutes ineffective assistance of counsel in youth in need of care proceedings. Mother also contends that the importance of parental rights should outweigh the Department’s objections.
¶20 The Department argues that the District Court properly granted its motion for a protective order because the Department maintained an open-file policy which provided access to the information which formed the basis of the petition’s allegations. Further, the District Court insisted that the Department fulfill its claims of complete and open access by providing that Ta]ny piece of evidence or witness offered at trial not disclosed by a review of the file may well be *481excluded on objection.” The Department contends that Mother’s discovery requests would have “put the Department through many burdensome hoops without increasing the information she could have obtained” and, therefore, the District Court did not abuse its discretion in granting the protective order.
¶21 Pursuant to §41-3-422(4), MCA, ‘tajn abuse and neglect petition is a civil action brought in the name of the state of Montana. The Montana Rules of Civil Procedure and the Montana Rules of Evidence apply except as modified in this chapter.” Additionally, this Court has previously concluded that the Rules of Civil Procedure apply in youth in need of care proceedings. Matter of Swan (1977), 173 Mont. 311, 313, 567 P.2d 898, 900. The District Court acknowledged that the Rules of Civil Procedure were applicable, noting ‘twjithout question, discovery is appropriate. The question is how that discovery may be carried out as efficiently and completely as necessary.”
¶22 Indicating that the County Attorney had a ‘long-standing policy to make available to the adverse parties its entire file for inspection and photocopying,” the District Court also noted, however, that the Department’s file in youth cases had not previously been made available. Referencing what was an apparent recent change in procedure, the court stated that ‘ttjhe State now advises that such file will also be made available for inspection and photocopying. Access to these files, it appears, would give the parent every piece of information available to the State or its counsel.” Thus, it concluded that:
In summary, it appears that an adequate discovery request in these cases would be a simple request for production for the purpose of inspection and photocopying of these files. On a case by case basis, there may be the need for additional or follow up discovery. That does not appear to be the situation here at least at this juncture where the files apparently have not been reviewed.
¶23  After review of the record, we cannot conclude that the District Court abused its discretion in granting the State’s request for a protective order. The Mother’s requests were satisfactorily resolved in this case by having access to the Department’s and County Attorney’s files. Further, the District Court ruled that ‘[a]ny piece of evidence or witness offered at trial not disclosed by a review of the file may well be excluded on objection”-a. fair warning that full disclosure was required. Mother has not demonstrated that she was prejudiced by the District Court’s resolution of the discovery issue.
¶24 We caution, however, that parties who are subject to parental *482termination proceedings have the full right to discover the case against them. We look askance at blanket denials or other discovery orders which hinder a party’s effort to do so. We affirm here because, in light of the requests at issue, the mode of discovery approved by the District Court was sufficient in this case. As the District Court correctly noted, however, other circumstances may present “the need for additional or follow up discovery,” and, in such cases, further discovery must be made available.
¶25 Did the District Court err in failing to bifurcate the adjudicatory and dispositional hearings?
¶26 Mother and Father, in their respective briefs, argue that the District Court violated § 41-3-438, MCA, which requires the adjudicatory and dispositional stages be separated, when it granted temporary legal custody to the Department in the adjudicatory hearing. Although the District Court scheduled a dispositional hearing and entered a later dispositional order, the parents contend that the “real grant of temporary [custody] occurred at the adjudicatory hearing.”
¶27 The Department agrees that the District Court awarded temporary legal custody at the adjudicatory hearing on February 11, 2003, which may have been in error. However, the Department asks this Court to treat the earlier assignment of temporary legal custody as a ‘temporary placement” regardless of the actual language used in the order. Moreover, the Department claims that: (1) the District Court promptly redressed any potential error at the adjudicatory hearing by asking whether there was a need for a dispositional hearing and then scheduling one; (2) the parents suffered no injury from the District Court’s error; (3) the District Court allowed the parents to move for reconsideration of the adjudication; and (4) by the time of the dispositional hearing, Mother had stipulated to the temporary placement. Consequently, the Department claims that, pursuant to § 46-20-701(2), MCA, the parents can show ‘ho substantive harm” and therefore the District Court cannot be reversed on this basis. We note however, that § 46-20-701(2), MCA, is a criminal statute, and is therefore not applicable to the case at issue.
¶28  It is not disputed that the District Court erred in this case when it initially failed to structure the dispositional issues apart from the adjudicatory issues. It is clear, pursuant to §41-3-438(2)(a), MCA, that the ‘hearing process must be scheduled and structured so that dispositional issues are specifically addressed apart from adjudicatory issues.” However, the District Court, upon discovery of the error, *483immediately sought to remedy the misstep by scheduling a dispositional hearing to address the dispositional issue separately. While not excusing the error, the District Court’s holding of a second dispositional hearing made the initial order, which placed the children in foster care and thus, was a “dispositional” order, the functional equivalent to an order of placement pending the dispositional hearing since temporary placement outside the home is allowed at every stage of the proceeding pursuant to §§41-3-301, 41-3-432(5)(a)-(b), and 41-3-437(6)(b), MCA.
¶29  We have previously held that Ta] harmless error does not mandate that we reverse a district court judgment; an ‘error must cause substantial prejudice’ to warrant reversal.” Tipp v. Skjelset, 1998 MT 263, ¶ 16, 291 Mont. 288, ¶ 16, 967 P.2d 787, ¶ 16 (citation omitted). Consequently, we conclude that, in light of the facts of this case, the District Court’s error, followed by its immediate efforts at remediation, caused, in the end, no substantial prejudice to the parents warranting reversal.
¶30 Alternatively, Mother seems to argue that the adjudicatory and dispositional hearings were improperly bifurcated because the District Court took notice and improperly relied upon the testimony of ICWA expert Wfiiitaker offered at the earlier show cause hearing. Mother contends this contributed to the failure to separate the adjudicatory and dispositional hearings as required by law.
¶31 The State responds by arguing that, pursuant to Rule 202(b)(6), M.R.Evid., a court may take notice of the records of any court in the state. The State also explains that this Court has previously concluded that it is not error for a district court to take notice of earlier testimony in a youth in need of care case when the complaining parent has had an opportunity to cross-examine the witness. In re A.M., 2001 MT 60, ¶ 51, 304 Mont. 379, ¶ 51, 22 P.3d 185, ¶ 51. See In re M.F. (1982), 201 Mont. 277, 286-87, 653 P.2d 1205, 1210.
¶32  We are unsure of Mother’s argument here, but note that the District Court allowed the parents to move for reconsideration at the February 11, 2003, hearing of its judicial notice of testimony from a previous hearing, and as mentioned previously, the parents did not move for reconsideration. Because the District Court determined there was sufficient evidence at the later hearing, without reliance on the noticed testimony, to sustain a finding of abuse and neglect, and because Mother does not establish that use of the noticed testimony disadvantaged her, we conclude that no error has been demonstrated.
¶33 Did Father receive ineffective assistance of counsel by his *484counsel’s failure to object to the District Court’s failure to bifurcate the adjudicatory and dispositional proceedings?
¶34 Father argues that this Court has previously held that parents have a right to effective assistance of counsel in proceedings affecting fundamental parental rights, and that due to his counsel’s failure to object to the District Comb’s failure to bifurcate the adjudicatory and dispositional hearings, Father received ineffective assistance of counsel. Father asks this Court to accept the issue for the first time on appeal pursuant to the plain error doctrine because the failure to bifurcate the proceedings relates to his fundamental right to parent and right to fair process.
¶35 We will invoke plain error to enable review in those limited situations where the failure "to review the claimed error at issue may result in a manifest miscarriage of justice ... or may compromise the integrity of the judicial process.” State v. Adgerson, 2003 MT 284, ¶ 13, 318 Mont. 22, ¶ 13, 78 P.3d 850, ¶ 13. However, because we have already concluded that the District Court’s error was harmless and did not cause substantial prejudice, no “manifest miscarriage of justice” occurred in this case, the plain error doctrine does not apply, and we need not further address the issue as to ineffective assistance of counsel.
¶36 Affirmed.
JUSTICES COTTER, LEAPHART, WARNER and MORRIS concur.

 The District Court, in its June 1, 2004 order, explained that no documentation was provided which verified whether the children were Indian children. However, the District Court nevertheless concluded that the children were of Native American heritage and applied the burden of proof for ICWA cases-beyond a reasonable doubt. No ICWA issues are raised on appeal.